725 N.W.2d 46 (2006)
Ernest V. PONTI and Delores D. Ponti, Plaintiffs-Appellants,
v.
EVEANN PROPERTIES, INC., Vince Finazzo, and Janice Finazzo, Defendants/Cross Defendants-Appellees, and
Tommy Tire, Michael Mihail, and Anita Mihail, Defendants/Cross Plaintiffs-Appellees.
Ernest V. Ponti, Plaintiff-Appellant,
v.
Corporal J. Pinnegar, Michael Mihail, Eveann Properties, Inc., Vincent Finazzo and Janice Finazzo, Defendants-Appellees.
Docket Nos. 131007, 131008, COA Nos. 253890, 253891.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.